DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on 11/12/2021.
	
Status of Rejections
The rejection of claim 7 is obviated by applicant’s cancellation.
All other previous rejections are maintained.
New grounds of rejections are necessitated by applicant’s amendment. 

Claim(s) 1-6 and 8-9 is/are pending and under consideration for this Office Action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-6 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al (“Cooperation between holey graphene and NiMo alloy for hydrogen
evolution in an acidic electrolyte”, ACS Catalysis, 8, 2018, page 3579-3586) in view of Dahal et al (“Graphene–nickel interfaces: a review”, Nanoscale,
2014, 6, page 2548-2562), as evidenced by Vanin et al (“Graphene on metals: A
van der Waals density functional study”, Physical Review B, 81, 2010, pages
081408-1 - 081408-4) and Israelchivili (“The Nature of van der Waals Forces”, Contemporary Physics, Volume 15, 1974 - Issue 2, pages 159-177) for claim 1. 

Claim 1:  Ito discloses a catalyst for hydrogen generation (see e.g. abstract of Ito), the catalyst comprising: 
a catalytic component having a first surface (NiMo alloy, see e.g. abstract of Ito), the first surface comprising a plurality of catalytic sites (see e.g. page 3584, col 1, “the H* adsorption sites were found to be the NiMo surface and the graphene-hole fringes, rather than the graphene itself” of Ito), and 
a carbon component provided as a layer on the first surface (holey graphene, see e.g. abstract of Ito), wherein the carbon component comprises a plurality of pores (see e.g. abstract of Ito).

Ito does not explicitly teach that the carbon component is provided a first distance from the first surface. However, Dahal teaches the following in the abstract:
Graphene on nickel is a prototypical example of an interface between graphene and a strongly interacting metal, as well as a special case of a lattice matched system. The chemical interaction between graphene and nickel is due to hybridization of the metal d-electrons with the π-orbitals of graphene. This 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing that the interface between the carbon component and the catalyst component is 0.21 nm based on the teachings of Dahal. 

Ito in view of Dahal teaches that the carbon component interacts with the first surface via at least van der Waals forces, as evidenced by page 081408-3, col 2 of Vanin and abstract of Israelchivili.

Claim 2:  Ito in view of Dahal discloses that the catalytic component comprises nickel (see e.g. abstract of Ito).

Claim 3: Ito in view of Dahal discloses that the carbon component comprises graphene (see e.g. abstract of Ito).

Claim 4:  Ito in view of Dahal discloses that the catalytic component is a sheet (see e.g. Fig 1 of Ito).

Claim 5:  Ito in view of Dahal discloses that the plurality of pores are configured for at least one proton to traverse therethrough (nanometer sized holes, see e.g. abstract of Ito).

Claim 6:  Ito in view of Dahal teaches a separation of 0.21 nm (see e.g. abstract of Dahal). The gap of 0.21 nm is large enough for the passage of hydrogen between the catalytic component and the carbon component.

Claim 8:  Ito in view of Dahal discloses that the layer of carbon component comprises discrete islands (SiO2 and their resulting pores, see e.g. page 3580, see e.g. col 1, paragraph starting with “In this study” of Ito).  

Claim 9: Ito in view of Dahal does not explicitly teach that the layer of carbon component on the first surface of the catalytic component provides a degree of coverage of less than 1 L of Langmuir. However, the instant specification describes this limitation as follows:
According to some aspects, the carbon component may be provided on the at least first surface of the catalytic component such that coverage of the first surface of the catalytic component is less than about 1 L of Langmuir, also referred to herein as "sub-coverage." In this example, the carbon component will enable the passage of protons to the at least first surface of the catalytic component where the carbon component does not cover the catalytic component.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing that the layer of carbon component on the first surface of the catalytic component of Ito in view of Dahal provides a degree of coverage overlapping with 1L of . 

Response to Arguments
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive. 

On page(s) 6, the applicant argues that Dahal teaches a mechanism other than van der Waals forces causing the separation between graphene and nickel. This is not considered persuasive. Dahal teaches “This interaction causes a smaller separation between the nickel surface and graphene (0.21 nm) than the typical van der Waals gap-distance between graphitic layers (0.33 nm)”. Although Dahal teaches forces stronger than van der Waals forces, van der Waals forces are still present and applying some amount of force between the graphene and metal, as evidenced by the abstract of Israelchivili. The claim requires the interaction is via “at least van der Waals forces”.  

On page(s) 7, the applicant argues that Dahal and Vanin disclose two different mechanisms. This is not considered persuasive. First, Dahal and Vanin teach the same separation distance between graphene and nickel (0.21nm = 2.1 angstroms). Therefore, the same mechanism is likely present for both. Second, Dahal teaches that there is more than just van der Waals forces between the graphene and metal. As evidenced by Israelchivili, van der Waals forces would still be present.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795